Citation Nr: 1819226	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  11-26 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for service-connected impairment of the left femur.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1972.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO), which denied an increased rating in excess of 10 percent for service-connected left femur impairment.

In October 2010, the Veteran testified in a formal DRO hearing.  A copy of the transcript of this hearing has been associated with the record.

In October 2016, the Veteran testified in a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of this hearing has been associated with the record.

The claim was previously before the Board in June 2017 and was remanded for a VA medical examination and further evidentiary development.  While the Veteran was afforded a VA examination in July 2017, the Board finds that another remand is necessary for a new VA examination in order to obtain substantial compliance with prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran and his representative submitted several correspondences since August 2016 requesting that the Veteran's claim be advanced on the docket based on financial hardship, coupled with documents from the Veteran's landlord demanding possession for non-payment of rent.  Appeals must be considered in docket number order, but may be advanced if sufficient cause is shown.  38 U.S.C. § 7107(a)(2) (2012); 38 C.F.R. § 20.900(c) (2017).  Sufficient cause includes advanced age (defined as 75 years or more), serious illness, severe financial hardship, or administrative error resulting in a significant delay.  Any motion for advancement should be supported by pertinent documentation.  Here, the Board finds there is sufficient evidence to show severe financial hardship warranting advancement on the docket.  Therefore, the Board grants the AOD motion.

The Board notes that during the pendency of the appeal, the Veteran substantively appealed the claim of entitlement to dependency status for his spouse and requested a videoconference hearing, which has not yet been scheduled by the RO.  This matter is part of a separate appeal stream, and as such, the issue is not currently before the Board and will be addressed in a separate decision at a later date. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall, 11 Vet. App. 268.  VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2017); see 38 C.F.R. § 19.9 (2017).

In June 2017, the Board remanded the appeal for a VA examination in finding that a January 2009 VA examination of report of record was inadequate for decisional purposes.  Specifically, the Board found that the January 2009 VA examination, in testing the range of motion of the Veteran's left hip, did not document "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Additionally, the January 2009 VA examiner did not address the Veteran's femur disability with respect to weight-bearing testing, passive range of motion testing, and he did not perform range of motion testing of the right hip.  Therefore, on remand, the Board requested a new VA examination to perform range of motion testing on the Veteran's bilateral hips, specifically to determine at what point in range of motion testing of the hip that pain began, and to conduct weight-bearing testing and passive range of motion testing.  Correia, 28 Vet. App. 158.  

On remand, the Veteran was afforded a new VA examination in July 2017, in which the VA examiner performed range of motion testing of the bilateral hips but did not record at which point during the range of motion test that the Veteran experienced any limitation of motion that was specifically attributable to pain.  Mitchell, 25 Vet. App. at 38.  The Board notes that a November 2017 VA addendum opinion, requested by the RO, discussed the effect of range of motion during potential-flare ups.  

Additionally, within the June 2017 remand directives, the Board requested for the VA examiner "to make an assessment of any and all orthopedic manifestations of the Veteran's service-connected impairment of the left femur."  The Board notes that within October 2016 videoconference hearing testimony, the Veteran testified that he was experiencing knee pain.  Diagnostic Code 5255, under which the Veteran's left femur impairment is rated, contemplates the malunion of the femur with knee or hip disability.  To date, the record does not contain a VA examination which has conducted range of motion or diagnostic testing on the Veteran's knees.  Pertinently, these findings may provide the Veteran with an increased disability rating for his femur disability.   Therefore, the Board also finds that remand is necessary for a new examination to consider all orthopedic manifestations of the Veteran's service-connected left femur impairment, to not only include his bilateral hips, but also his bilateral knees.

In the aggregate, the Board finds that the VA examinations of record do not contain sufficient detail from which to make a decision, and remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  In light of the foregoing, the Board finds that additional examination of the Veteran's service-connected left femur impairment is necessary prior to adjudication of the claim on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). Expedited handling is requested.)

1. Schedule the Veteran for a new orthopedic VA 
examination(s) to address the current severity of the Veteran's service-connected impairment of the left femur, and make an assessment of any and all orthopedic manifestations of the Veteran's service-connected impairment of the left femur, to include, but not limited to, the right and left hips, and the right and left knees.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail. 

Regarding the orthopedic manifestations, including the right and left hips, and right and left knees, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.

The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups. 

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left and right hip, and left and right knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.

2.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case, and should give him a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




